Citation Nr: 0328273	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
coronary artery bypass graft with history of arterial 
hypertension with residuals, post-operative, pyeloplasty, 
left, secondary to hydronephrosis due to uretero-pelvic 
junction obstruction, currently rated as 60 percent disabled.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1971 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2001 and May 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office 
located in Jackson, Mississippi.  

With respect to the issue involving the TDIU, the RO received 
correspondence from the veteran in May 2002 that may be 
construed as a notice of disagreement.  The Untied States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the veteran has 
not been sent a statement of the case with respect to this 
issue.  


REMAND

In April 2003, the Board notified the veteran that it would 
be undertaking additional development of the issue involving 
an increased evaluation pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would then issue a 
decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulatory 
provisions.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
In accordance with the instructions given by the Federal 
Circuit Court, this case must be remanded to the RO for 
initial consideration of the information developed by the 
Board.

In addition, the Board finds the veteran has submitted a 
notice of disagreement with respect to the denial of a TDIU.  
The Board construes that this notice of disagreement has been 
proffered as a result of the RO's implicit denial of the 
veteran's request for a TDIU via the RO's decision also of 
May 2002.  An informal claim for a TDIU can exist if a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability (see 38 C.F.R. § 3.155(a) (2002); Roberson 
v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001); Norris v. West, 
12 Vet. App. 413 (1999); VAOPGCPREC 12- 2001.  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim that adequately notifies the veteran of 
the action necessary to perfect an appeal.

Additionally, the claims folder reflects that the veteran has 
been awarded Social Security Administration (SSA) disability 
benefits.  The veteran had previously notified the VA that he 
had submitted a request for SSA benefits and a portion of 
those documents had been obtained in accordance with Lind v. 
Principi, 3 Vet. App. 443, 494 ("When . . . VA is put on 
notice . . . of the existence of SSA records, . . . VA must 
seek to obtain those records before proceeding with the 
appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).  The records obtained showed that the 
veteran was not receiving Social Security from the SSA.  
Since the VA has been given notice that the veteran's 
situation has changed and is now receiving SSA disability 
benefits since January 2001, those records must be obtained 
and included in the claims folder.  They must be obtained 
because they may provide additional insight into the 
veteran's current heart and kidney disorder.  Thus, the claim 
must also be returned to the RO for the purpose of obtaining 
those SSA records.

Finally, the record indicates that the veteran was originally 
granted separate and distinct noncompensable ratings for a 
kidney disability and hypertension.  Eleven years later, in 
December 1985, the RO combined the two disorders and assigned 
one rating for both conditions.  The two disorders are still 
combined, as noted on the front page of this action, but it 
may be that the two disorders should be separately rated in 
accordance with Esteban v. Brown, 6 Vet. App. 259 (1994) and 
38 C.F.R. § 4.14 (2002).  As such, the RO should review this 
rating and make a determination as to whether separate 
ratings should once again be reassigned. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a TDIU due to the veteran's service-
connected disabilities.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

3.  If any development efforts are 
unsuccessful, the RO should notify the 
claimant of the records that have not 
been obtained, of the efforts undertaken 
to develop those records, and of further 
action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b) (West 
2002).

4.  The RO must review the entire claims 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

5.  The RO should also determine whether 
or not separate ratings should once again 
be assigned for the heart and kidney 
disabilities.  If the RO continues to 
rate the disabilities jointly, a citation 
to the pertinent law and regulation 
supporting the determination to rate them 
together must be provided.  
Alternatively, the RO should rate the 
disabilities separately.  

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issues on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development procedures.  
If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



